              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00283-MR-WCM

KIM L. HARPER,             )
                           )
              Plaintiff,   )
                           )
         vs.               )                      ORDER
                           )
ROCHELLE HARPER            )
GREENIDGE, et al.,         )
                           )
              Defendants.  )
__________________________ )


      THIS MATTER is before the Court sua sponte.

I.    PROCEDURAL BACKGROUND

      The Plaintiff initiated this action on October 4, 2018 against three of

her siblings, Rochelle Harper Greenidge, Sonya G. Thomas, and Beth

Harper Rodriguez, asserting various state law claims for breach of contract,

breach of fiduciary duty, constructive fraud, gross negligence, unjust

enrichment, breach of the implied covenant of good faith and fair dealing,

defamation, and intentional infliction of emotional distress. [Doc. 1]. The

Plaintiff filed an Amended Complaint on December 27, 2018. [Doc. 6]. The

Plaintiff’s claims, while inartfully pled, appear to arise from the Defendants’

alleged failure to pay for certain repairs to the residence that the Plaintiff and
the Defendants inherited from their father (“the residence”) and from the

Defendants’ actions which the Plaintiff alleges caused her to be removed as

administrator of her father’s estate in a state probate proceeding. [Id.]. The

Plaintiff indicates in her Complaint that the newly appointed administrator

has taken possession, custody, and control of the residence, and that the

Plaintiff has filed an appeal of these proceedings. [Id. at ¶¶ 39, 52]. The

Plaintiff also makes repeated references to a lawsuit brought by her in the

Buncombe County District Court against the Defendants arising from the

Defendants’ alleged failure “to honor their commitment” to repair the roof of

the residence after their father had died. [Id. at ¶ 42].

      The Defendants have now appeared in this action pro se and have filed

Answers in response to the Amended Complaint. [Docs. 9, 10, 11]. In their

Answers, the Defendants all assert, inter alia, that the Court lacks subject

matter jurisdiction over this action; that the Plaintiff has filed the present

action in an attempt to restrain the actions and rulings against the Plaintiff in

the state probate and district court proceedings; and that those state courts

have already decided issues of fact and law which the Plaintiff is now seeking

to litigate impermissibly in this federal forum. [Id.].




                                        2
II.    STANDARD OF REVIEW

       Federal district courts are courts of limited jurisdiction. United States

ex rel. Vuyyuru v. Jadhav, 555 F.3d 337, 347 (4th Cir. 2009). “Thus, when

a district court lacks subject matter jurisdiction over an action, the action must

be dismissed.” Id. The lack of subject matter jurisdiction is an issue that

may be raised at any time. See Ellenburg v. Spartan Motors Chassis, Inc.,

519 F.3d 192, 196 (4th Cir. 2008). “If the court determines at any time that

it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed.

R. Civ. P. 12(h)(3).

III.   DISCUSSION

       To the extent that the Plaintiff is seeking damages arising from the

Defendants’ failure to pay for certain repairs to their deceased father’s

residence, the pleadings before the Court make clear that such claims have

already been asserted and are actively being litigated in the state probate

and district court proceedings in Buncombe County.

       “The rule is well recognized that the pendency of an action in the state

court is no bar to proceedings concerning the same matter in the Federal

court having jurisdiction.” McLaughlin v. United Va. Bank, 955 F.2d 930, 934

(4th Cir. 1992) (quoting McClellan v. Carland, 217 U.S. 268, 282 (1910)).

The Supreme Court, however, has indicated that “federal courts may decline

                                        3
to exercise their jurisdiction, in otherwise ‘exceptional circumstances,’ where

denying a federal forum would clearly serve an important countervailing

interest.”   Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716 (1996)

(quoting Colorado River Water Conservation Dist. v. United States, 424 U.S.

800, 813 (1976)).

             Although the decision to dismiss a federal suit
             because of parallel state-court litigation does not rest
             on a checklist, six factors have been identified to
             guide the analysis: (1) whether the subject matter of
             the litigation involves property where the first court
             may assume in rem jurisdiction to the exclusion of
             others; (2) whether the federal forum is an
             inconvenient one; (3) the desirability of avoiding
             piecemeal litigation; (4) the relevant order in which
             the courts obtained jurisdiction and the progress
             achieved in each action; (5) whether state law or
             federal law provides the rule of decision on the
             merits; and (6) the adequacy of the state proceeding
             to protect the parties' rights. In the final analysis,
             abstention is the exception, not the rule, and it may
             be considered only when the parallel state-court
             litigation will be an adequate vehicle for the complete
             and prompt resolution of the issues between the
             parties.

Great Am. Ins. Co. v. Gross, 468 F.3d 199, 207-08 (4th Cir. 2006) (citations

omitted).

      A review of these factors supports a decision to abstain from exercising

jurisdiction here. The pleadings before the Court indicate that the property

at issue is now in possession of the newly appointed administrator. The

                                        4
probate proceedings are ongoing, and the Plaintiff has filed an appeal with

the North Carolina Court of Appeals.          All the Plaintiff’s claims asserted in

the present action are governed by North Carolina law. Finally, the ongoing

proceedings in the state district court, as well as the appeal of the probate

proceedings, appear to be an adequate vehicle for resolving all the issues

between the Plaintiff and the Defendants. For these reasons, the Court finds

that abstention is proper in this case.

      Further, to the extent that the Plaintiff is challenging the decision of the

state probate court to remove her as administrator of her deceased father’s

estate, the Rooker-Feldman doctrine precludes the Court from exercising

jurisdiction over such claims.      The United States Supreme Court has

exclusive jurisdiction over appeals from state-court judgments.            See 28

U.S.C. § 1257(a); District of Columbia Court of Appeals v. Feldman, 460 U.S.

462, 482 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923). As

a corollary to this rule, the Rooker-Feldman doctrine prohibits “a party losing

in state court . . . from seeking what in substance would be an appellate

review of the state judgment in a United States district court, based on the

losing party’s claim that the state judgment itself violates the loser’s federal

rights.” Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994). “The Rooker-

Feldman doctrine bars lower federal courts from considering not only issues

                                          5
raised and decided in state courts, but also issues that are ‘inextricably

intertwined’ with the issues that are before the state court.” Washington v.

Wilmore, 407 F.3d 274, 279 (4th Cir. 2005) (quoting Feldman, 460 U.S. at

486). As the Fourth Circuit has explained, “if the state-court loser seeks

redress in the federal district court for the injury caused by the state-court

decision, his federal claim is, by definition, ‘inextricably intertwined’ with the

state-court decision, and is therefore outside the jurisdiction of the federal

district court.” Davani v. Va. Dep’t of Transp., 434 F.3d 712, 719 (4th Cir.

2006).

      The Plaintiff’s allegations herein, such as breach of contract, fraud,

unjust enrichment, and breach of the implied covenant of good faith, pertain

to precisely the same subject matter as the state court and probate court

proceedings. Moreover, even the Plaintiff’s claim for defamation pertains to

the alleged assertion by the Defendants that the Plaintiff has been removed

as administrator as the estate, which the Plaintiff appears to concede is true.

In sum, this action appears to be a restatement of the disputes these parties

are already litigating and have already litigated in a state tribunal, except

here these claims appear to be dressed up in slightly different legal

language.       Over such a case this Court does not have subject matter

jurisdiction.

                                        6
      Finally, the Court notes that the Supreme Court has recognized a

“probate exception” to the exercise of federal subject matter jurisdiction.

“[T]he probate exception reserves to state probate courts the probate or

annulment of a will and the administration of a decedent’s estate; it also

precludes federal courts from endeavoring to dispose of property that is in

the custody of a state probate court.” Marshall v. Marshall, 547 U.S. 293,

311-12 (2006). As the Plaintiff’s claims appear, at least in part, to challenge

the administration of her deceased father’s estate, the Court concludes that

the “probate exception” also justifies the Court declining to exercising

jurisdiction in this matter.

      For all these reasons, this action is dismissed without prejudice.

                                  ORDER

      IT IS, THEREFORE, ORDERED that this action is hereby DISMISSED

WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                Signed: January 22, 2019




                                         7
